DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Deichler, Jr. (US 6,708,604), Schneider (US 6,591,828),  Morton (US 3,667,446), Sprinkle et al. (US 2,477,529), Fowler et al. (US 6,191,572), and Hagopian (US 2,577,963), alone or in combination does not disclose the portable roaster, as claimed, with, inter alia ; with the vertical transfer part configured such that a transfer body is disposed on the front end member of the windshield, one or more guides protrude from one side surface of the transfer body and are inserted into the vertical guide slits of the folding windshield body, a chain sprocket module configured to transfer the guides vertically is disposed on an inside of the transfer body, and the chain sprocket module is operated by a rotation handle provided on a side surface of the transfer body opposite the one side surface from which the guides protrude.
Deichler, Jr., Schneider, and   Morton disclose collapsible grill with many of the claimed features of the roaster grill and windscreen structure, but not all. As well, as Sprinkler, which discloses the cover body with folding legs attached to a grill. Fowler and Hagopian disclose a chain and sprocket lifting mechanism, that lack elements of the claim and so are patentable distinct.
Combining the prior art would not have been obvious to one of ordinary skill in the art prior to the effective filing date of this application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762